                    Case 1:16-cv-09517-LAK-KHP Document 347 Filed 03/23/21 Page 1 of 2




                                                      underberg & kessler llP
                                                                                          CoLIN D. RAMSEY, PARTNER
                                                                                          (716) 847-9103
                                                                                          cramsey@underbergkessler.com



                                                         March 23,2021
           VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                      Re:       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Estate of Lester Eber, et al
                                Civ. Action No': 16-cv-09517 -LAK-KHP

            Dear Magistrate Parker:

                     am writing in response to the March Lg,202t letter filed by plaintiffs' counsel,
                      I                                                                                  Brian
                                                                                         requesting the Court's
            Brook, Esq. The letier - purportedly in response to my March 17 ,202I letter
            assistance with an unoppor.d distovery-issue (which was resolved
                                                                                  by Your Honor's order of
            March lg, 2021)- att#pts to make additional arguments in support of plaintiffs' motion to
            reconsider.

                    As the Court is aware, the motions for reconsideration have been fully briefed for
                                                                                                          months,
                                                                                    sur-reply  under the  auspices
            and it is inappropriate for Mr. Brook to submit what is   essentially a
                                                                                                         disregard
            of addressing^tn" Air"overy issue. Accordingly, it is respectfully requested that the Court
            the March t9,202I letter.

                    The above objection notwithstanding, if the Court elects to consider the letter, the
                                                                                            he references was
            conclusions drawn ba Mr. Brook are incorrect. The interrogatory response
                                                                                                         until
            prepared early in this litigation, and on its face, preserves the waiver/consent argument
                                                                                be articulated. Unfortunately,
            iir.ou"ry was concluded aid the precise nature of the defense could
            the Eber Defendants did mistaketrty ful to supplement this response,
                                                                                     but as conceded in the letter
            and during the March 5,202I ro.rf"r.rr../oral argument      with the Court, Mr. Brook has been well
                                                                                       Lester Eber sent plaintiffs.
            aware thrJughout the litigation of the importance of the loan letters that
                                                                                              needed to save the
            Those letters offered pliintiffs the opportunity to participate in the loans
                                                                                             that opportunity and
            companies from certain bankruptry, und they affirmatively decided to waive
            consent to Lester making the loans alone. It continues to be disingenuous
                                                                                                  to claim that a
            waiver/consent defenr"    ,yiu, never advanced. Nothing stated by     Mr.  Brook   obviates the broad
                                                                             judgment d_ecision finding genuine
            discretion the Court possesses and exercised in its summary
                                                                                            F. Supp' 2d323,326
            issues of material faci as the waiver/consent issue. S.E.C. v. McCaskey,56
             (S.D.N.y. 1999)[court should construe the pleadings liberally to give defendant full opportunity
            io support its claims attrial, after full discovery has been madel.

                                                     www.   un   de rberg kessler. co m        Additional Offices
50 Fountain Plaza, Suite 320, Buffalo, NY 14202
                                                                                              Rochester, Canandaigua and Geneseo, NY
         7 1 6-848-9000 pHone 7 1 6-847-6004 rax
                    Case 1:16-cv-09517-LAK-KHP Document 347 Filed 03/23/21 Page 2 of 2

           Hon. Katharine H. Parker
           United States Magistrate Judge
           March 23,2021
           Page 2
                                                   underberg & kessler llP




                      Mr. Brookseeks to both take an additional bite at the apple to advance his motion for
            reconsideration, and then asks the Court to rely upon a simple oversight in not supplementing
                                                                                                              an
                                                                                                       that both
            interrogatory response to support his ill-conceived position. It is respectfully submitted
            efforts should  be rejected,^and plaintiffs'motion for reconsideration denied       for the  reasons
            previously set forth.

                                                      Respectfully submitted,


                                                      Colin D. Ramsey

            CDR:ar




                                                   www.underbergkessler.com          Additional Offices
50 Fountain Plaza, Suite 320, Buffalo, NY 14202
                                                                                    Rochester, Canandaigua and Geneseo, NY
         7 1 6-848-9000 pnone 7 1 6-847-6004 rnx
